Oliver, Chief Judge:
These three appeals for reappraisement relate to certain glass Christmas tree ornaments exported from the *634Western Zone of Germany, directly or indirectly, by Lauscher Glasindustrie or Siegfried Heinkelein.
In a written stipulation of submission, it is established that the proper basis for appraisement of the glass Christmas tree ornaments in question is export value, as defined in section 402 Id) of the Tariff Act of 1930, and that such statutory value for these articles is in each case the appraised value, less the amounts added under duress, packing included, and I so hold. Judgment will be rendered accordingly.